Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 1 of 14 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 CHAD HATTEN, Individually and On Behalf of
 All Others Similarly Situated,                        Civil Action No. __________________

                                      Plaintiff,

                          v.                           CLASS ACTION COMPLAINT
                                                       FOR VIOLATION OF THE
 TARONIS TECHNOLOGIES, INC., ROBERT                    FEDERAL SECURITIES LAWS
 L DINGESS, SCOTT MAHONEY, ERMANNO
 P. SANTILLI, KEVIN POLLACK, and
 WILLIAM W. STAUNTON,

                                      Defendants.


       Plaintiff Chad Hatten (“Plaintiff”), individually and on behalf of all other persons similarly

situated, by the undersigned attorneys, alleges the following based upon personal knowledge as to

himself and his own acts, and upon information and belief as to all other matters based upon, inter

alia, the investigation conducted by and through his attorneys, which included, among other things,

a review of the defendants’ public documents, announcements made by defendants, U.S. Securities

and Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

Taronis Technologies, Inc. (“Taronis” or the “Company”), and information readily available on

the Internet. Plaintiff believes that substantial evidentiary support will exist for these allegations

after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of all persons or entities who

purchased or otherwise acquired Taronis common stock between January 28, 2019 and February

12, 2019, both days inclusive (the “Class Period”), seeking to recover damages caused by
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 2 of 14 PageID 2



defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

promulgated thereunder, against the Company and certain of its top officials.

                                   JURISDICTION & VENUE

       2.      The federal law claims asserted herein arise under Sections 10(b) and 20(a) of the

Exchange Act, 15 U.S.C. § 78j(b) and § 78t(a), and Rule 10b-5, 17 C.F.R. § 240.10b-5,

promulgated thereunder by the SEC.

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, as well as Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      This Court has jurisdiction over each defendant named herein because each

defendant has sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and Section 27 of the

Exchange Act because many of the false and misleading statements were made in or issued from

this District, and Taronis’ U.S. offices are located within this District.

       6.      In connection with the acts, conduct, and other wrongs alleged in this complaint,

defendants, directly or indirectly, used the means and instrumentalities of interstate commerce

including, but not limited to, the United States mails, interstate telephone communications, and

the facilities of the national securities exchange.

                                             PARTIES

       7.      Plaintiff purchased Taronis securities during the Class Period at artificially inflated

prices as set forth in the certification annexed hereto.




                                                      2
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 3 of 14 PageID 3



       8.      Defendant Taronis is a Delaware corporation headquartered in Clearwater, Florida

with its principal executive offices located at 11885 44th Street North, Clearwater, Florida 33762.

Taronis common stock trades under the ticker symbol “TRNX” on the NASDAQ stock exchange.

       9.      Defendant Robert Dingess serves as Chairman of the Board of Directors of the

Company.

       10.     Defendant Scott Mahoney serves as Chief Executive Officer, President, and a

member of the Board of Directors of the Company.

       11.     Defendant Ermanno P. Santilli serves as Chief Technology Officer and a member

of the Board of Directors of the Company.

       12.     Defendant Kevin Pollack serves as a member of the Board of Directors of the

Company.

       13.     Defendant William W. Staunton serves as a member of the Board of Directors of

the Company.

       14.     Defendants Dingess, Mahoney, Santilli, Pollack, and Staunton are together referred

to herein as the “Individual Defendants.”

       15.     Each of the Individual Defendants: (a) directly participated in the management of

the Company; (b) was directly involved in the day-to-day operations of the Company at the highest

levels; (c) was privy to confidential proprietary information concerning the Company and its

business and operations; (d) was directly or indirectly involved in drafting, producing, reviewing,

and/or disseminating the false and misleading statements and information alleged herein; (e) was

directly or indirectly involved in the oversight or implementation of the Company’s internal

controls; (f) was aware of or recklessly disregarded the fact that false and misleading statements




                                                3
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 4 of 14 PageID 4



were being issued concerning the Company; and/or (g) approved or ratified these statements in

violation of the federal securities laws.

        16.     Together, Taronis and the Individual Defendants are referred to herein as

“Defendants.”

                                SUBSTANTIVE ALLEGATIONS

                                            Background

        17.     Taronis purportedly operates as an energy company that offers technology solutions

to create, process, and produce hydrogen-based fuel through the gasification of carb-rich liquids.

Taronis formerly operated under the name of MagneGas Applied Technology Solutions, Inc.

                      Defendants’ False and Misleading Class Period Statements

        18.     On January 28, 2019, the Company announced a purported contract for use of its

metal cutting fuel by the City of San Diego, which received widespread attention.

        19.     The Company made this announcement via press releases which stated in relevant

part:

        Major New Client Win Southern California

        TAMPA, Fla., Jan. 28, 2019 (GLOBE NEWSWIRE) -- MagneGas Applied
        Technology Solutions, Inc. ("MagneGas" or the "Company") (NASDAQ:
        MNGA), a leading clean technology company in the renewable resources and
        environmental solutions industries, announced today that the City of San Diego has
        elected to use MagneGas as its metal cutting fuel of choice, marking the first major
        city contract for the adoption of our metal cutting fuels. The City of San Diego has
        historically used acetylene to maintain a wide range of equipment used for waste
        removal, maintenance and infrastructure support and as of this contract, the City
        will immediately begin adoption of MagneGas’ cleaner and safer fuel products. In
        addition, the San Diego Continuing Education Cultural Complex (“ECC”) has
        elected to begin using MagneGas for the training and recertification of welders in
        the southern California market.

        “We are grateful for the opportunity to serve the City of San Diego and the San
        Diego Continuing Education Cultural Complex,” commented Scott Mahoney,
        Chief Executive Officer of MagneGas. “We have been steadily marketing our

                                                 4
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 5 of 14 PageID 5



       propriety metal cutting fuel for one year since acquiring Complete Welding of San
       Diego in January of last year.”

       “We have been presenting our unique capabilities through periodic live
       demonstrations of our technology, and we have been patiently supporting the local
       market as we gained the trust and confidence of some of the largest consumers of
       metal cutting fuels in the southern California market. The City of San Diego’s
       decision to adopt our product is a major milestone in our growth efforts in
       California.”

       Mr. Mahoney concluded, “We are also very proud of our new relationship with the
       San Diego Continuing Education Cultural Complex. This is one of the premier
       training and recertification centers for welders in southern California, and we’re
       proud to help shape this aspect of the curriculum going forward. This relationship
       will quickly serve as a powerful platform for promoting our products and building
       new client relationships across the southern part of the state. Being deeply involved
       in the educational aspect of this industry is strategically important because we have
       the responsibility to train the next generation of welders on the newest and safest
       technologies and have them carry it forward in their careers.”


       20.     On this news, the Company’s stock rapidly increased over 25% in the following

two days.

       21.     On January 29, 2019, the Company amended its certificate of incorporation to

effectuate a reverse stock split, with every 20 shares of outstanding Company stock becoming 1

share of Company stock at the close of business on January 30, 2019.

       22.     On January 31, 2019, the Company changed its named from MagneGas Applied

Technology Solutions, Inc. to Taronis.

       23.     On February 6, 2019, the Company announced a secondary stock offering

registering over 3 million shares.

       24.     The statements referenced in ¶¶ 18-19 above were materially false and/or

misleading because they misinterpreted and failed to disclose the following adverse facts

pertaining to the Company’s business and operations which were known to Defendants or

recklessly disregarded by them. Specifically, Defendants made false and/or misleading statements

                                                5
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 6 of 14 PageID 6



and/or failed to disclose that: (i) the Company did not have a contract with the City of San Diego;

(ii) the Company or its management had engaged in a scheme to defraud; and (iii) that as a result

of the foregoing, the Company’s public statements were materially false and misleading at all

relevant times.

                                         The Truth Emerges

       25.        Following the rapid rise of the Company’s stock price, the Company retracted its

prior announcement about a contract with the City of San Diego.

       26.        On February 12, 2019, the Company issued a Form 8-K disclosing:

       On January 28, 2019, Taronis Technologies, Inc., formerly known as MagneGas
       Applied Technology Solutions, Inc. (the Company) issued a press release and filed
       a corresponding Current Report on Form 8−K with the SEC, which stated that the
       City of San Diego had elected to use MagneGas2 as its metal cutting fuel of choice
       and that this was the first major city contract for the adoption of the Company’s
       metal cutting fuels. The Company has determined that it is necessary to correct its
       prior disclosure. The Company has an approval and a written authorization from
       the City of San Diego’s Fleet Operations to move forward with the procurement of
       gas and other hard goods from the Company at three different locations within the
       City. This procurement covers more than one division within the municipality, and
       was received from a city official with sufficient authority to approve the
       procurement process. In the welding supply and gas distribution business purchases
       and sales of hard goods and gases are typically made through a process whereby a
       purchaser receives a quote for goods from the seller and then places an order which
       is later memorialized in a purchase order. The Company treats purchase orders as
       contracts and made its prior disclosure with that treatment in view, however, the
       Company does not have any formal binding contracts, agreements or long−term
       purchase commitments with the City of San Diego beyond the existing approval,
       nor any commitment that any of the Company’s products will be purchased as the
       products of choice for their respective applications.

       27.        As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and the other members of the Class have

suffered significant losses and damages.

                         ADDITIONAL ALLEGATIONS OF SCIENTER




                                                   6
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 7 of 14 PageID 7



       28.     As alleged herein, Defendants acted with scienter since they knew that the public

documents and statements issued or disseminated in the name of the Company were materially

false and/or misleading; knew that such statements or documents would be issued or disseminated

to the investing public; and knowingly and substantially participated or acquiesced in the issuance

or dissemination of such statements or documents as primary violations of the federal securities

laws. As set forth elsewhere herein in detail, Defendants, by virtue of their receipt of information

reflecting the true facts regarding the Company, their control over, and/or receipt and/or

modification of Company’s allegedly materially misleading misstatements and/or their

associations with the Company which made them privy to confidential proprietary information

concerning Taronis, participated in the fraudulent scheme alleged herein.

                                      NO SAFE HARBOR

       29.     The statutory safe harbor provided for certain forward-looking statements does not

apply to any of the false statements alleged herein. None of the statements alleged herein is a

“forward-looking statement” and no such statement was identified as a “forward-looking

statement” when made. Rather, the statements alleged herein to be false and misleading all relate

to facts and conditions existing at the time the statements were made. Moreover, cautionary

statements, if any, did not identify important factors that could cause actual results to differ

materially from those in any forward-looking statements.

       30.     In the alternative, to the extent that the statutory safe harbor does apply to any

statement pleaded herein that is deemed to be forward-looking, the Defendants are liable for such

false forward-looking statements because, at the time each such statement was made: (i) the

speaker actually knew and/or recklessly disregarded the fact that such forward-looking statement

was materially false or misleading and/or omitted facts necessary to make statements previously



                                                 7
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 8 of 14 PageID 8



made not materially false and misleading; and/or (ii) each such statement was authorized and/or

approved by a director and/or executive officer of the Company who actually knew or recklessly

disregarded the fact that each such statement was false and/or misleading when made.

       31.    None of the historic or present tense statements made by the Defendants was an

assumption underlying or relating to any plan, projection, or statement of future economic

performance, as they were not stated to be such assumptions underlying or relating to any

projection or statement of future economic performance when made, nor were any of the

projections or forecasts made by the Defendants expressly related to or stated to be dependent on

those historic or present tense statements when made.

                              CLASS ACTION ALLEGATIONS

       32.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons who purchased or otherwise acquired Taronis securities

during the Class Period (the “Class”). Excluded from the Class are Defendants and their families,

the officers and directors of the Company at all relevant times, members of their immediate

families and their legal representatives, heirs, successors, or assigns, and any entity in which

Defendants have or had a controlling interest.

       33.    The members of the Class are so numerous that joinder of all members is

impracticable, since Taronis has millions of shares of stock outstanding and because the

Company’s shares were actively traded on the NASDAQ. As of April 9, 2018, Taronis had more

than 11 million shares issued and outstanding. While the exact number of Class members is

unknown to Plaintiff at this time and can only be ascertained through appropriate discovery,

Plaintiff believes that there are thousands of members in the proposed Class and that they are

geographically dispersed.



                                                 8
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 9 of 14 PageID 9



       34.     There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class, which

predominate over questions that may affect individual Class members, include, inter alia:

       (a)     whether the Defendants violated the Exchange Act;

       (b)     whether the Defendants omitted and/or misrepresented material facts in their

               publicly-disseminated reports, press releases, and statements during the Class

               Period;

       (c)     whether the price of Taronis securities was artificially inflated during the Class

               Period as a result of the material omissions and/or misrepresentations complained

               of herein; and

       (d)     whether the members of the Class have sustained damages as a result of the decline

               in value of Taronis’ stock when the truth was revealed.

       35.     Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class

sustained damages from the Defendants’ wrongful conduct in a substantially identical manner.

       36.     Plaintiff will adequately protect the interests of the Class and has retained counsel

experienced in class action securities litigation. Plaintiff has no interests that conflict with those

of the other members of the Class.

       37.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.




                                                  9
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 10 of 14 PageID 10



                                    CLAIMS FOR RELIEF

                                            COUNT I

                Violation of Section 10(b) of the Exchange Act and Rule 10b-5
                      Promulgated Thereunder Against All Defendants

        38.    Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        39.    This Count, asserted against all of the Defendants, is based upon Section 10(b) of

the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        40.    During the Class Period, the Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and/or misleading statements specified above, which

they knew or deliberately disregarded were false and/or misleading in that they contained material

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances in which they were made, not misleading.

        41.    The Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they:

                (a)   Employed devices, schemes and artifices to defraud;

                (b)   Made untrue statements of material facts or omitted to state material facts

                      necessary in order to make the statements made, in light of the

                      circumstances in which they were made, not misleading; and/or

                (c)   Engaged in acts, practices, and a course of business that operated as a fraud

                      or deceit upon Plaintiff and others similarly situated in connection with their

                      purchases of Taronis securities during the Class Period.

        42.    The Defendants acted with scienter in that they knew that the public documents and

statements issued or disseminated in the name of Taronis were materially false and misleading;

knew that such statements or documents would be issued or disseminated to the investing public;

                                                10
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 11 of 14 PageID 11



and knowingly and substantially participated or acquiesced in the issuance or dissemination of

such statements or documents as primary violations of the securities laws. These Defendants, by

virtue of their receipt of information reflected the true facts regarding Taronis, their control over

and/or receipt of and/or modification of Taronis’ allegedly materially false and misleading

statements, and/or their associations with the Company, which made them privy to confidential

proprietary information concerning Taronis, participated in the fraudulent scheme alleged herein.

       43.     The Individual Defendants, who are senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other Taronis personnel to members of

the investing public, including Plaintiff and the Class.

       44.     As a result of the foregoing, the market price of Taronis securities was artificially

inflated during the Class Period. Unaware of the falsity of the Defendants’ statements, Plaintiff

and the other members of the Class relied on the statements described above and/or the integrity

of the market price of Taronis securities during the Class Period in purchasing Taronis securities

at prices that were artificially inflated as a result of the Defendants’ false and misleading

statements.

       45.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

       46.     By reason of the foregoing, the Defendants have violated Section 10(b) of the

Exchange Act and Rule 10b-5 promulgated thereunder and are liable to Plaintiff and the other




                                                 11
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 12 of 14 PageID 12



members of the Class for the substantial damages they suffered in connection with their purchases

of Taronis securities during the Class Period.

                                            COUNT II

      Violation of Section 20(a) of the Exchange Act Against the Individual Defendants

       47.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

       48.     During the Class Period, the Individual Defendants participated in the operation and

management of Taronis and conducted and participated, directly and indirectly, in the conduct of

the Company’s business affairs. As a consequence of their senior positions, the Individual

Defendants knew or recklessly disregarded the fact that the adverse information specified herein

had not been disclosed to, and was being concealed from, the investing public. Plaintiff and the

other members of the Class had no access to such information, which was and is solely under the

control of the Defendants.

       49.     As officers and/or directors of a publicly-owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information about the Company to the

investing public, and to correct promptly any public statements issued by Taronis that had become

materially false or misleading.

        50.    As a result of their positions of control and authority as senior officers and/or

directors of the Company, the Individual Defendants were able to, and did, control the contents of

the various reports, press releases, and public filings that Taronis disseminated in the marketplace

during the Class Period concerning its business operations. Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause Taronis to engage in the

wrongful acts complained of herein. The Individual Defendants therefore, were “controlling



                                                 12
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 13 of 14 PageID 13



persons” of Taronis within the meaning of Section 20(a) of the Exchange Act. In this capacity,

they participated in the unlawful conduct alleged herein, which artificially inflated the market price

of Taronis securities.

       51.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Taronis.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       (A)     Declaring this action to be a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure, and designating Plaintiff as class representative and Plaintiff’s counsel as Class

Counsel;

       (B)     Awarding compensatory damages in favor of Plaintiff and the other members of the

Class against all of the Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       (C)     Awarding Plaintiff and the Class their reasonable costs and expenses incurred in the

prosecution of this action, including reasonable attorneys’ fees and expert fees; and

       (D)     Awarding such other and further relief as the Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

DATED: April 12, 2019

                                                        TOMCHIN & ODOM, P.A.

                                                         /s/ Kenneth A. Tomchin
                                                        Kenneth A. Tomchin, Esq.
                                                        Florida Bar No. 0724955
                                                        Brett P. Abner
                                                        Florida Bar No. 0707996
                                                        6816 Southpoint Parkway, Suite 400

                                                   13
Case 8:19-cv-00889-CEH-TGW Document 1 Filed 04/15/19 Page 14 of 14 PageID 14



                                          Jacksonville, FL 32216
                                          Tel: (904) 353-6888
                                          Fax: (904) 353-0188
                                          tomchin@tomchinandodom.com
                                          pleadings@tomchinandodom.com

                                          Local Counsel for Plaintiff


                                          WOLF HALDENSTEIN
                                            ADLER FREEMAN & HERZ LLP
                                          Matthew M. Guiney
                                          Kevin G. Cooper
                                          270 Madison Avenue
                                          New York, NY 10016
                                          Tel: 212-545-4600
                                          Fax: 212-686-0114
                                          Guiney@whafh.com
                                          kcooper@whafh.com

                                          Counsel for Plaintiff




                                     14
